PER CURIAM.
Maria and Robert Muthig appeal from an order granting Carnival Cruise Lines’ motion for directed verdict and summary judgment in a maritime slip and fall case.1 For *766the following reasons, we reverse and remand.
Evidence in trial created genuine issues of material fact as to Carnival Cruise Lines’ negligence; therefore, it was error for the trial court to direct a verdict and/or grant summary judgment. See Moore v. Morris, 475 So.2d 666, 668 (Fla.1985) (“Summary judgments should be cautiously granted in negligence ... suits_ A summary judgment should not be granted unless the facts are so crystallized that nothing remains but questions of law”) (citations omitted); Mabrey v. Carnival Cruise Lines, 438 So.2d 937 (Fla.3d DCA 1983) (a directed verdict in a slip and fall case should not be granted unless the evidence is of such a nature that under no view could a verdict for the adverse party be upheld).
Reversed and remanded.

. The unusual procedural posture of this case results from the trial court’s sua sponte declaration of a mistrial over plaintiffs and defendant’s objection at the close of all the evidence and reservation of ruling on Carnival Cruise Lines' motion for directed verdict. This appeal is based upon an order simultaneously granting defense motions for both directed verdict and summary judgment.